Examiner Comment and Reasons for Allowance 

Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is in response to the 1/21/2021 reply.  All previously presented Section 112(b) rejections have been withdrawn and Section 112(f) is no longer invoked.  In view of the approved terminal disclaimer of 1/21/2021 the non-statutory double patenting rejection has been withdrawn.  
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The limitations of the independent claims were not located in one reference, or a reasonable combination of references, particularly with regard to the requirement that the latch have an aperture extending through the latch such that the sensor unit retaining member connects to the sensor unit housing from an opposite side of the latch.  Rice II (US20180058158) has been considered with respect to the 312 structural feature.  The provisional applications (US62381822 and US62413672 do not disclose and actually teach away from such an aperture by stating that a snap-on sensor unit is better than a bolt-on.  Rice II describes feature 312 in paragraph [0030] (for Fig. 3) and paragraph [0059] (in association with Fig. 10).  Only the latter paragraph indicates that feature 312 extends completely through the latch.  However, this latter paragraph and Fig. 10 are not disclosed in the provisionals and such provisionals must be relied upon to establish a priority date prior to the effective filing date of the present application.  Thus, no Rice II disclosure of an aperture extending completely through the latch is present prior to the effective filing date of the present application.  An analogous situation is presented by Albanese (US20180002994) with regard to the latch aperture 516 in Figs. 15-17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE STERLING GRAY whose telephone number is (313)446-4820.  The examiner can normally be reached on 7-4 Eastern - M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached at 469-295-9225.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GEORGE S GRAY/               Primary Examiner, Art Unit 3676